Per Curiam.

The allegations sought to be stricken from the complaint are relevant to the issue of special damages if the lease is interpreted in accordance with the contentions of the plaintiff. On this motion to strike out those allegations, we refrain from expressing an opinion on the question of the proper interpretation of" the lease.
The order insofar as appealed from should be affirmed, with twenty dollars costs and disbursements to the respondent, with leave to the defendant to answer within ten days after service of order, on payment of said costs.
G-lennon, Untermyer, Cohn and Callahan, JJ., concur; Townley, J., dissents and votes to reverse and grant the motion.
Order, so far as appealed from affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer, within ten days after service of order on payment of said costs. [See post, p. 760.]